     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                               No. 1:20-cv-00370-AWI-EPG
12                        Plaintiff,                     SCREENING ORDER
13            v.                                         ORDER FOR PLAINTIFF TO:
14    WALCZACK and DE LA HOYA,                           (1) FILE A FIRST AMENDED COMPLAINT;
                                                             OR
15                        Defendants.
                                                         (2) NOTIFY THE COURT THAT HE
16                                                           WISHES TO STAND ON HIS
                                                             COMPLAINT, SUBJECT TO THE
17                                                           COURT ISSUING FINDINGS AND
                                                             RECOMMENDATIONS TO A DISTRICT
18                                                           JUDGE CONSISTENT WITH THIS
                                                             ORDER
19
                                                         (ECF NO. 1)
20
                                                         THIRTY DAY DEADLINE
21

22          Plaintiff William J. Gradford (“Plaintiff”) is a former inmate proceeding pro se and in
23   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the
24   Complaint commencing this action on March 11, 2020. (ECF No. 1). The Complaint brings
25   claims against two of Plaintiff’s parole officers, Defendants Walczack and De La Hoya
26   (“Walczack” and “De La Hoya”, respectively). He alleges that they retaliated against him for his

27   decision to file separate civil rights lawsuits. The Court finds that the Complaint fails to state any

28   cognizable claims.
                                                        1
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 2 of 11

 1           After Plaintiff reviews this order, Plaintiff can decide to file an amended complaint, which

 2   the Court will screen in due course. Plaintiff can also notify the Court that he wants to stand on

 3   his complaint, in which case this Court will issue findings and recommendations to the district

 4   judge assigned to the case recommending that Plaintiff’s complaint be dismissed for the reasons

 5   in this order. If Plaintiff does not file anything, the Court will recommend that the case be
     dismissed.
 6
     I.      SCREENING REQUIREMENT
 7
             The Court is required to screen complaints brought by inmates seeking relief against a
 8
     governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 9
     Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally
10
     “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
11
     monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
12
     As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28
13
     U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,
14
     the court shall dismiss the case at any time if the court determines that the action or appeal fails to
15
     state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
16
             A complaint is required to contain “a short and plain statement of the claim showing that
17
     the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
18
     required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
19
     conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
20
     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
21
     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
22
     Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this
23
     plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not
24
     required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681
25
     (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal
26
     conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
27
             Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
28

                                                          2
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 3 of 11

 1   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

 2   pro se complaints should continue to be liberally construed after Iqbal).

 3   II.     ALLEGATIONS IN THE COMPLAINT

 4           Plaintiff’s complaint alleges as follows:

 5           Plaintiff was released from prison on November 12, 2018. A week before, he told

 6   Stanislaus County probation officers in a pre-release interview that he was extremely concerned

 7   that he would be retaliated against upon release. Plaintiff feared for his life, safety, and well-being

 8   because when he was at the Stanislaus County Jail, deputies there retaliated against him and gave

 9   him death threats. They did so because he reported Deputy Tiexiera for throwing an inmate

10   against the wall while he was having a seizure. He was retaliated against by Tiexiera and another

11   deputy, McCarthy. That incident is the subject of a different lawsuit in the Eastern District of

12   California. Plaintiff’s mother tried to get him not to sue the deputies because they know

13   Plaintiff’s brother, who is a defense attorney.

14           After Plaintiff’s release, he met his new probation officer, De La Hoya.1 De La Hoya

15   strongly indicated he knew Plaintiff’s brother. Plaintiff told De La Hoya about his fears

16   concerning retaliation. Plaintiff was particularly afraid because Stanislaus In House Sheriff

17   Deputies have a history of being violent towards inmates.

18           Plaintiff asked for a transfer out of Stanislaus County but he was refused. De La Hoya

19   became agitated and quickly changed the subject. De La Hoya listed Plaintiff as a transient

20   because he was homeless and told Plaintiff to check in once a week.
21           Plaintiff has various mental and physical health issues that are in his probation file,

22   including schizophrenia, chronic depression, and delusions, and a history of drug abuse. De La

23   Hoya asked Plaintiff to sign a form to be placed into drug-related classes that were required by

24   court order. But probation never forced him to attend those classes. Instead, Plaintiff became

25   homeless, started to abuse drugs and alcohol, and had his mental health deteriorate. Plaintiff

26   called De La Hoya and asked for help many times, but De La Hoya did not respond. De La Hoya
27
     1
      At times, Plaintiff spells this name DeLahoa. The Court will spell the name “De La Hoya” as that is how Plaintiff
28   spells Defendant’s name in the caption.


                                                               3
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 4 of 11

 1   did not make Plaintiff go to the classes. De La Hoya did not place Plaintiff in the classes. Instead,

 2   De La Hoya had Plaintiff sign the paperwork for classes to cover up the record.

 3           Plaintiff began to show up at the probation office to meet with De La Hoya but he was

 4   always told that De La Hoya was either away or unavailable. De La Hoya never called Plaintiff

 5   back.

 6           On December 28, 2018, Plaintiff was falsely accused by his ex-wife and was arrested. He

 7   was given an ankle monitor. Plaintiff never put a hand on her. He received a stay-away order.

 8           When Plaintiff was signing ankle monitor paperwork, De La Hoya made intimidating

 9   gestures and did not answer any of Plaintiff’s questions. Plaintiff was released on bail on

10   February 9, 2019. He was on an ankle monitor only because of his ex-wife’s false accusations.

11   Plaintiff sought treatment for his mental health, drug and alcohol issues and repeatedly asked De

12   La Hoya for help. De La Hoya did not return Plaintiff’s calls or messages. De La Hoya did not

13   place Plaintiff in any of the court-required classes. Plaintiff also alleges he saw De La Hoya once

14   a week, but De La Hoya refused to help Plaintiff then.

15           A different probation officer (“Non-Defendant Probation Officer”) called Plaintiff and

16   asked whether he was serious about getting help and going to a program. Plaintiff said yes. Non-

17   Defendant Probation Officer gave Plaintiff a phone number to call. He did so and was told he

18   could go to the program. Plaintiff spoke with the program’s director. He asked to be picked up by

19   the program because he had no way to get there. The director said yes. Then he asked whether in

20   his spare time he could work on his various civil cases filed in this district. The director said yes
21   but to call back in 15-20 minutes.

22           Plaintiff called Non-Defendant Probation Officer and told her what happened. She said to

23   call her back in 20 minutes. Plaintiff said okay.

24           Plaintiff then called the director back. The director said he could not pick Plaintiff up.

25   Plaintiff asked why but the director did not give an answer and hung up.

26           Plaintiff called Non-Defendant Probation Officer. Plaintiff asked to be taken to the
27   program. She said no. But then she said to call her back in 15 minutes. Plaintiff repeatedly did so

28   but he could not get in touch with her. Plaintiff also tried calling De La Hoya but did not receive a

                                                         4
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 5 of 11

 1   response from him either. Plaintiff lost all hope.

 2           Plaintiff alleges this state of affairs was due to De La Hoya retaliating against him because

 3   of the multiple lawsuits in this district court that Plaintiff had filed against Stanislaus County In

 4   House Sheriff Deputies.

 5           On April 6, 2019, Plaintiff was transferred to Walzack, who became Plaintiff’s new

 6   probation officer. Plaintiff had previously filed a citizen complaint against De La Hoya and

 7   Walzack. Walzack asked Plaintiff to keep him updated as to the status of Plaintiff’s various

 8   federal lawsuits. Plaintiff sought to have his ankle monitor removed but was denied; Walzack told

 9   Plaintiff to wait until his next court date. Walzack, like De La Hoya, had Plaintiff sign paperwork

10   about attending drug-related classes but never had Plaintiff attend such classes. Plaintiff

11   repeatedly called Walzack to ask for help, but Walzack did not return the calls.

12           Plaintiff was the victim of many death threats and attempted set-ups. He received many

13   death threats on his phone. On one occasion, a childhood friend tried to set him up to be killed.

14   Plaintiff again sought a transfer out of Stanislaus County but was refused. Walzack did not help

15   Plaintiff with respect to the external threats Plaintiff faced.

16           Plaintiff’s mother took Plaintiff’s legal paperwork and gave it to Plaintiff’s brother. They

17   will not give it back. Walzack was unconcerned by this.

18           Plaintiff was placed in a home and received mental health therapy treatment from the

19   county. The home was filthy and crowded, and there were drugs and alcohol in it. Plaintiff

20   showed evidence of the drugs to Walzack and asked him to remove Plaintiff from the house.
21   Walzack was unconcerned and told Plaintiff to stay there until the next week.

22           Plaintiff’s case manager placed him in another home. But there was alcohol there too.

23   Plaintiff showed evidence of this to Walzack and asked to be put in an inpatient drug program.

24   Walzack refused. Plaintiff began using drugs and alcohol again. Plaintiff asked again for help, to

25   remove his ankle monitor, but was again denied.

26           Walzack had copies of Plaintiff’s lawsuits filed in this district against Stanislaus County
27   in-house sheriff deputies.

28           Shortly before Plaintiff was to enter an in-patient drug program called Nirvana, Plaintiff

                                                          5
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 6 of 11

 1   called Walzack to tell him his whereabouts. Walzack came over and conducted a search and he

 2   found empty bottles of alcohol. Walzack drove Plaintiff to the probation office and let him go

 3   with his stuff but refused to help Plaintiff. Plaintiff connected with Walzack on a phone call. He

 4   asked to go to a Salvation Army treatment program in Stockton for six months. Walzack said he

 5   would call Plaintiff back but never did.

 6           On May 20, 2019 Plaintiff was picked up by his case manager and admitted to a 60-day

 7   in-patient drug program. He completed it. He was placed in a 90-day outpatient program and

 8   completed that too. Plaintiff also completed various education certificates and was sober for about

 9   seven months. Still, Walzack did not remove his ankle monitor. Plaintiff took a plea deal.

10   Walzack told Plaintiff he would remove it after Plaintiff showed up to serve his sentence.

11           Walzack’s supervisor Tracie interviewed Plaintiff about the citizen complaint Plaintiff had

12   filed. She attempted to twist Plaintiff’s words. This was all based on the death threats Plaintiff

13   received from deputies Tiexiera and McCarthy related to actions Plaintiff filed in this district.

14   Plaintiff fears for his life and safety due to the retaliation.

15   III.    SECTION 1983

16           The Civil Rights Act under which this action was filed provides:

17                   Every person who, under color of any statute, ordinance, regulation,
                     custom, or usage, of any State or Territory or the District of
18                   Columbia, subjects, or causes to be subjected, any citizen of the
                     United States or other person within the jurisdiction thereof to the
19                   deprivation of any rights, privileges, or immunities secured by the
                     Constitution and laws, shall be liable to the party injured in an action
20                   at law, suit in equity, or other proper proceeding for redress....
21   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

22   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

23   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

24   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

25   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

26   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

27           To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

28   color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

                                                           6
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 7 of 11

 1   federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh

 2   v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state

 3   law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 4   does an affirmative act, participates in another's affirmative act, or omits to perform an act which

 5   he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 6   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

 7   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

 8   official sets in motion a ‘series of acts by others which the actor knows or reasonably should

 9   know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

10   (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

11   ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d

12   1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

13   2008).

14            Additionally, a plaintiff must demonstrate that each named defendant personally

15   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

16   be an actual connection or link between the actions of the defendants and the deprivation alleged

17   to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,

18   691, 695 (1978).

19            Supervisory personnel are generally not liable under § 1983 for the actions of their

20   employees under a theory of respondeat superior and, therefore, when a named defendant holds a
21   supervisory position, the causal link between him and the claimed constitutional violation must be

22   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

23   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under

24   § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would

25   support a claim that the supervisory defendants either personally participated in the alleged

26   deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or
27   promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of

28   constitutional rights' and is ‘the moving force of the constitutional violation.” Hansen v. Black,

                                                        7
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 8 of 11

 1   885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

 2   880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own

 3   culpable action or inaction in the training, supervision, or control of his subordinates,” “his

 4   acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 5   showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 6   946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

 7   IV.     ANALYSIS OF PLAINTIFF’S RETALIATION CLAIM

 8           A.      Legal Standard for First Amendment Retaliation Claims

 9
             To state a First Amendment retaliation claim, a plaintiff must plausibly allege that
10           (1) he was engaged in a constitutionally protected activity, (2) the defendant’s
             actions would chill a person of ordinary firmness from continuing to engage in the
11           protected activity and (3) the protected activity was a substantial or motivating
             factor in the defendant’s conduct. To ultimately prevail on such a claim, a
12           plaintiff must establish a causal connection between the government defendant’s
13           retaliatory animus and the plaintiff’s subsequent injury. Specifically, a plaintiff
             must show that the defendant’s retaliatory animus was a but-for cause, meaning
14           that the adverse action against the plaintiff would not have been taken absent the
             retaliatory motive.
15

16   Capp v. Cty. of San Diego, 940 F.3d 1046, 1053 (9th Cir. 2019) (internal quotation marks and

17   citation omitted).

18           B.      Analysis of Claims Against De La Hoya

19           Plaintiff claims the underlying conduct causing the retaliation is his decision to file

20   lawsuits. Prisoners’ filing civil rights lawsuits is constitutionally protected. Rhodes v. Robinson,

21   408 F.3d 559, 567 (9th Cir. 2005) (“Of fundamental import to prisoners are their First

22   Amendment rights . . . to pursue civil rights litigation in the courts.” (internal quotation marks and

23   citations omitted)).

24           Plaintiff, however, does not sufficiently allege facts demonstrating that De La Hoya’s

25   actions were done in retaliation for Plaintiff filing civil rights lawsuits. Plaintiff alleges that De La

26   Hoya strongly indicated he knew Plaintiff’s brother, who disapproved of Plaintiff’s lawsuits.

27   Plaintiff also alleges that Plaintiff told De La Hoya about his fears of retaliation.

28           However, Plaintiff does not allege any facts that, if true, would demonstrate that De La

                                                         8
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 9 of 11

 1   Hoya acted in retaliation for Plaintiff exercising his constitutional rights. Plaintiff does not allege

 2   that De La Hoya ever mentioned the lawsuits to Plaintiff or told him to drop the lawsuits. He does

 3   not allege that De La Hoya told Plaintiff’s brother to tell him to drop the lawsuits. He does not

 4   allege that De La Hoya said in any way that he was treating Plaintiff differently because Plaintiff

 5   filed lawsuits. Instead, Plaintiff stated his conclusion that De La Hoya was acting in retaliation in

 6   violation of Plaintiff’s constitutional rights. Even construing all facts in Plaintiff’s favor, this

 7   conclusion is not sufficient to state a claim for retaliation under the First Amendment.

 8            C.     Analysis of Claims Against Walzack

 9            Plaintiff’s claims against Walzack are substantially similar to those against De La Hoya.

10   Plaintiff alleges that he undertook conduct protected by the First Amendment: filing civil rights

11   lawsuits. He alleges that Walzack did not satisfactorily perform his duties as Plaintiff’s probation

12   officer. However, for the same reasons Plaintiff’s allegations against De La Hoya fail, so do

13   Walzack’s. He does not allege facts which, if true, would show that Walzack treated him poorly

14   as a probation officer in retaliation for Plaintiff exercising his constitutional rights. For example,

15   Plaintiff does not allege Walzack ever mentioned the lawsuits to him. He does not allege Walzack

16   ever told Plaintiff, directly or indirectly, to drop the lawsuits. Just as Plaintiff’s claims against De

17   La Hoya are conclusory and insufficient, so too are Plaintiff’s claims against Walzack.

18   V.       CONCLUSION AND ORDER

19            The Court has screened Plaintiff’s complaint and finds that it fails to state any cognizable

20   claim.
21            Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “the court should freely give

22   leave [to amend] when justice so requires.” Accordingly, the Court will provide Plaintiff with

23   time to file an amended complaint, so that Plaintiff can provide additional factual allegations.

24   Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000). Plaintiff is granted leave to file an

25   amended complaint within thirty days.

26            If Plaintiff chooses to amend his complaint, in his amended complaint he must state what
27   each named defendant did that led to the deprivation of his constitutional or other federal rights.

28   Fed. R. Civ. P. 8(a); Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

                                                         9
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 10 of 11

 1            Plaintiff should note that although he has been given the opportunity to amend, it is not for

 2    the purpose of changing the nature of this suit or adding unrelated claims. George v. Smith, 507

 3    F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

 4            Plaintiff is advised that an amended complaint supersedes the original complaint, Lacey v.

 5    Maricopa County, 693 F 3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete in

 6    itself without reference to the prior or superseded pleading, Local Rule 220. Therefore, in an

 7    amended complaint, as in an original complaint, each claim and the involvement of each

 8    defendant must be sufficiently alleged. The amended complaint should be clearly and boldly

 9    titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed

10    under penalty of perjury.

11            Plaintiff has a choice on how to proceed. Plaintiff may file an amended complaint if he

12    believes that additional true factual allegations would state cognizable claim(s). If Plaintiff files

13    an amended complaint, the Court will screen that complaint in due course. Alternatively, Plaintiff

14    may choose to stand on his complaint subject to the Court issuing findings and recommendations

15    to a district judge consistent with this order.

16            Based on the foregoing, it is HEREBY ORDERED that:

17            1.      Within thirty (30) days from the date of service of this order, Plaintiff shall either:

18                    a. File a First Amended Complaint that includes additional true factual

19                        allegations, if Plaintiff believes that additional allegations would state

20                        cognizable claim(s); or
21                    b. Notify the Court in writing that he wants to stand on this complaint, in which

22                        case the Court will issue findings and recommendations consistent with this

23                        order to a district judge;

24            2.      If Plaintiff chooses to file an amended complaint, Plaintiff shall caption the

25                    amended complaint “First Amended Complaint” and refer to case number 1:20-cv-

26                    00370-AWI-EPG; and
27    \\\

28    \\\

                                                         10
     Case 1:20-cv-00370-AWI-EPG Document 12 Filed 08/06/20 Page 11 of 11

 1         3.    Failure to comply with this order may result in the dismissal of this action.

 2
      IT IS SO ORDERED.
 3

 4      Dated:   August 5, 2020                             /s/
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   11
